NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JOSE TORRES-HURTADO,                             No. 17-15466

               Petitioner - Appellant,           D.C. No. 1:16-cv-01354-LJO

  v.
                                                 MEMORANDUM*
RAFAEL ZUNIGA,

               Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Federal prisoner Jose Torres-Hurtado appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of a section

2241 petition, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Torres-Hurtado’s section 2241 petition alleged that the Bureau of Prisons

(“BOP”) failed to effectuate the district court’s decision to run his 240-month

sentence concurrent to a 77-month sentence imposed three years earlier. As noted

by the district court, Torres-Hurtado unsuccessfully raised this argument in a

section 2241 petition filed in the Northern District of West Virginia. That court

denied his claim on the merits after concluding that the BOP correctly calculated

Torres-Hurtado’s sentence. Torres-Hurtado’s second section 2241 petition raising

this claim was dismissed as successive and an abuse of the writ.

      In light of this record, the district court correctly concluded that the instant

section 2241 petition is barred by 28 U.S.C. § 2244(a) and the abuse of the writ

doctrine. See 28 U.S.C. § 2244(a); Alaimalo, 645 F.3d at 1049 (abuse of the writ

doctrine “generally forbids the reconsideration of claims that were or could have

been raised in a prior habeas petition” (internal quotation marks omitted)).

Furthermore, Torres-Hurtado has not shown cause for bringing a successive

petition, or that a fundamental miscarriage of justice will result from the failure to

entertain his claim. See McCleskey v. Zant, 499 U.S. 467, 494-95 (1991).

      AFFIRMED.




                                           2                                     17-15466